Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Claim 89 is canceled.
Claims 1-23 and 83-88 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 83-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 83 and 87, it is unclear what the “contracting amount” means – if it is a particular range in centimeters or a percentage of the thickness that makes claims indefinite. For purpose of further examination the “contracting amount” is interpreted as being a percentage of the thickness. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10-12, 15, 19, 21, 83, 85, 87 and 88 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vess et al. (US 8,298,200).
Regarding claim 1, Vess discloses a dressing assembly configured to treat a tissue site (Abstract, lines 1-2), comprising: 
a manifold 18, 20 (fig. 4) configured to distribute reduced pressure to the tissue site, the manifold inherently comprising a first side and a second side  opposite the first side having a thickness, the second side configured to face the tissue site “w” (col. 4, line 55; fig. 4); 
a first contraction zone 20 (col. 4, line 60; fig. 4; wound filler) extending from the first side into the thickness of the manifold and toward the second side, the first contraction zone configured to contract a first amount; and 
a second contraction zone 18 (col. 4, lines 60; fig. 4; contact layer) extending from the first contraction zone into the thickness of the manifold and toward the second side, the second contraction zone configured to contract a second amount that is implicitly greater than the first amount when a reduced pressure is applied to the manifold, since the thickness of the second contraction zone 18 (fig. 4) is smaller than the thickness of the first contracting zone 20 (fig. 4) (see interpretation of the term “contracting amount” in paragraph 7 supra).


    PNG
    media_image1.png
    392
    591
    media_image1.png
    Greyscale

Regarding claim 5, Vess discloses the dressing comprising a sealing member 322 (col. 8, line 51; fig. 4; cover layer) configured to cover the manifold and to create a sealed space relative to the tissue site “w”.
Regarding claim 6, Vess discloses the dressing, wherein the sealing member comprises a liquid impermeable film, since it is disclosed as maintaining a subatmospheric pressure (col. 3, lines 3-9).
Regarding claim 7, Vess discloses the dressing, wherein the second contraction zone 18 (fig. 4) is positioned at the second side of the manifold (see fig. 4).
Regarding claim 8, Vess discloses the dressing, wherein the second contraction zone 18 (fig. 4) is positioned between the first contraction zone 20 (fig. 4) and the tissue site “w” (fig. 4).
Regarding claim 10, Vess discloses the dressing, wherein the first contracting zone and the second contracting zone are contracting, since they are exposed to the subatmospheric pressure (col. 3, line 6), and wherein both contracting zones are exposed to equal amounts of the reduced pressure (see fig. 4).
Regarding claim 11, Vess discloses the dressing, wherein the first contraction zone and the second contraction zone must extend across a width of the manifold in order to fill the wound bed.
Regarding claim 12, Vess discloses the dressing, wherein the first contraction zone is configured to contract the first amount and the second contraction zone is configured to contract the second amount in response to a mechanical force, since both zones are made of pliable materials (col. 5, lines 20-25 and 37-39).
Regarding claim 15, Vess discloses the dressing, wherein the first contraction zone comprises a first layer 20 (fig. 4) of the manifold and the second contraction zone comprises a second layer 18 (fig. 4) of the manifold.
Regarding claim 19, Vess discloses the dressing, wherein the first contraction zone is configured to contract the first amount and the second contraction zone is configured to contract the second amount in a direction substantially perpendicular to the thickness of the manifold, since vacuum is applied via tube 336 (fig. 4) in a direction perpendicular to the thickness of the manifold (see fig. 4).
Regarding claim 21, Vess discloses the dressing, wherein the first amount of contraction in the first contraction zone and the second amount of contraction in the second contraction zone inherently reduces a dimension of the manifold in a direction substantially perpendicular to the thickness of the manifold, since the action of 
Regarding claim 83, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Vess discloses a method for treating a tissue site (Abstract, lines 1-2), comprising:
providing a manifold 18, 20 (fig. 4) comprising a first contraction zone 20 (col. 4, line 60; fig. 4; wound filler) and a second contraction zone 18 (col. 4, lines 60; fig. 4; contact layer); 
positioning the second contraction zone proximate to the tissue site (see fig. 4); 
sealing the manifold at the tissue site with a sealing member 322 (col. 8, line 51; fig. 4; cover layer)  to create a sealed space between the sealing member and the tissue site; 
delivering a reduced pressure from a reduced pressure source to the sealed space (Abstract, line 1); 
distributing the reduced pressure to the tissue site through the manifold (Abstract, line 1); wherein the second contraction amount is implicitly greater than the first contraction amount when a reduced pressure is applied to the manifold, since the thickness of the second contraction zone 18 (fig. 4) is smaller than the thickness of the 
Regarding claim 85, Vess discloses the method, wherein the second contraction zone 18 (fig. 4) is positioned between the first contraction zone 20 (fig. 4) and the tissue site “w” (fig. 4).
Regarding claim 87, Vess discloses the method, wherein a first contraction zone 20 (col. 4, line 60; fig. 4; wound filler) is configured to contract a first amount, and a second contraction zone 18 (col. 4, lines 60; fig. 4; contact layer) is configured to contract a second amount, wherein second amount that is implicitly greater than the first amount when a reduced pressure is applied to the manifold, since the thickness of the second contraction zone 18 (fig. 4) is smaller than the thickness of the first contracting zone 20 (fig. 4) (see interpretation of the term “contracting amount” in paragraph 7 supra).
Regarding claim 88, Vess discloses the method, wherein contracting the second contraction zone inherently imparts a force on the tissue site, since the second contraction zone is a material article and inherently transfers mechanical impact to the underlying structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vess et al. (US 8,298,200).
Regarding claim 14, Vess discloses the invention discussed above but does not expressly disclose the system, wherein the manifold comprises a single layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the manifold in the form of the single layer in order to convenience operation of the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B).
Regarding claim 16, Vess discloses the invention discussed above but does not expressly disclose the system, wherein the first contraction zone has a greater stiffness than the second contraction zone.
Since Applicant did not state that such structure serves any specific purpose or performs any specific function other that the function disclosed in Vess, it would have been obvious top those skilled in the art at the time the invention was filed to make the 

Regarding claim 17, Vess discloses the invention discussed above but does not expressly disclose the system, wherein the second contraction zone extends into the thickness of the manifold to a depth greater than a depth of the first contraction zone.
Since Applicant did not state that such structure serves any specific purpose or performs any specific function other that the function disclosed in Vess, it would have been obvious top those skilled in the art at the time the invention was filed to make the second contraction zone extends into the thickness of the manifold to a depth greater than a depth of the first contraction zone as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 22, Vess discloses the invention discussed above but does not expressly disclose the system, wherein the second side of the manifold is configured to form a concave shape.
Since Applicant did not state that such shape serves any specific purpose or performs any specific function other that the function disclosed in Vess, it would have been obvious top those skilled in the art at the time the invention was filed to make the second contraction a concave shape as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 2-4, 13, 18, 23, 84 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Vess et al. (US 8,298,200) in view of Haggstrom et al. (US 7,569,742).
Regarding claims 2-4 and 84, Vess discloses the invention discussed above but does not expressly disclose the system further comprising an interface layer configured to be positioned between the second side of the manifold and the tissue site.
Haggstrom teaches a wound healing apparatus and wound dressing (Abstract, lines 1-3) comprising a manifold having a first contraction zone 106 (col. 3, line 26; fig. 2; absorbent layer), a second contraction zone 104 (col. 3, line 25; fig. 2; packing layer) and an interface layer 102 (col. 3, line 25; fig. 2; lower layer) made of woven or non-woven material, as required by claim 3, since any material is either woven or non-woven, and comprises antimicrobial material (col. 3, line 51), as required by claim 4.

    PNG
    media_image2.png
    413
    575
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system and method of Vess with the interface layer, as taught by Haggstrom in order to permit infusion of fluids and medicaments into the wound, as motivated by Haggstrom (col. 3, lines 43-44).
Regarding claims 13, 18 and 86, Vess discloses the invention discussed above but does not expressly disclose the system, wherein the manifold comprises a foam.
Haggstrom teaches a wound healing apparatus and wound dressing (Abstract, lines 1-3), wherein the manifold comprises a foam (col. 2, lines 21-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the manifold of Vess comprising the foam, as taught by Haggstrom in order absorb liquid, as motivated by Haggstrom (col. 2, lines 21-22).
Vess in view of Haggstrom do not expressly disclose the system, wherein a porosity of the foam in the second contraction zone is greater than a porosity of the foam in the first contraction zone, as required by claim 18, but motivate to do so by disclosing desirability to provide unidirectional flow of liquid from the wound (Vess, col. 5, lines 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the porosity of the second contraction zone greater that the porosity of the first contraction zone in order to provide unidirectional flow of liquid from the wound, as motivated by Vess (col. 5, lines 7-8).
Regarding claim 23, Vess discloses the invention discussed above comprising a sealing member 322 (fig. 4) and a reduced pressure source (col. 1, line 61) but does not expressly disclose the system comprising an interface layer configured to be positioned between the second side of the manifold and the tissue site.
Haggstrom teaches a wound healing apparatus and wound dressing (Abstract, lines 1-3) comprising a manifold having a first contraction zone 106 (col. 3, line 26; fig. 2; absorbent layer), a second contraction zone 104 (col. 3, line 25; fig. 2; packing layer) and an interface layer 102 (col. 3, line 25; fig. 2; lower layer).
The rationale of obviousness rejection discussed above in claim 2 is incorporated herein in its entirety.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest prior art of record Vess et al. (US 8,298,200) and Haggstrom et al. (US 7,569,742) disclose most of claimed limitations. However, Vess and Haggstrom alone or in combination fail to teach, suggest or render obvious each zone having a portion of different machnical properties.
Regarding claim 20, the closest prior art of record Vess et al. (US 8,298,200) and Haggstrom et al. (US 7,569,742) disclose most of claimed limitations. However, Vess and Haggstrom alone or in combination fail to teach, suggest or render obvious .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7.625,362 – A system for treating a wound; US 9,456,928 – A wound dressing apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILYA Y TREYGER/Examiner, Art Unit 3781